DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 4 & 5 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 4 & 5  state(s), “and an object identifier that identifies the…”. This limitation is indefinite because the previous claim 1 has the limitation of an “object identification apparatus”.  It is unclear if these two grammatically similar limitations refer to the same apparatus or not.  
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1, 6 & 7: a(n) “phase difference calculator that calculates phase difference”.
Claim(s) 1, 2, 3, 6 & 7:  “a distance calculator that calculates distance” 
Claim(s) 1, 2, 3, 6 & 7:  “a(n) distance information separator that separates the distance information” 
Claim(s) 1, 4 & 5:  “a(n) identifier that identifies” 
Claim(s) 2 & 3:  “a(n) moving object distance calculator” 
Claim(s) 4:  “a(n) moving object region calculator” 
Claim(s) 4:  “a(n) stationary object region calculator” 
Claim(s) 4 & 5:  “a(n) object identifier” 
Claim(s) 4 & 5:  a(n) “normalizer that calculates normalized”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 4, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sentelle, et al U. S. Patent Application Publication 2015/0301167 (“Sentelle”) in view of ibid. (“Sentelle-2”).
Regarding claim 1, Sentelle teaches:
An object identification apparatus comprising: a phase difference calculator that calculates phase difference information between a transmission signal and a reception signal obtained by reflecting, by surfaces of a moving object and a stationary object in a space, (Sentelle, figure 1A, paragraph 0085-0086, “[0085] The device 110 receives and processes the frequency and phase information from the partially-reflected signals 115A, 120A, 125A, 130A, and 135A. [0086] Although reflected signal from the running individual 115, the sitting individual 120, the spinning ceiling fan 125, and the stationary chairs 130 and 135 have all indicated the existence of objects, only two are shown on the display screen 119. [0111] The device processes the reflected portions of the signal to generate data associated with frequency and phase shifts (430A). The processing, for example, may identify information associated with frequency and phase shifts that may be indicative of the presence of moving objects or objects at a distance. [0114] In particular, the analysis may include using a low-pass filter to provide data for stationary object mapping and using a high-pass filter to provide data for moving target angle estimation.”; a radar that collects and process phase information (i.e. calculate phase difference information) to detect and identify moving objects and stationary objects the radar’s field of view (i.e. in a space)).
the transmission signal emitted to the space and receiving the reflected transmission signal; (Sentelle, figure 1A, paragraph 0083, “[0083] In the diagram 100, the device 110 has been operated to transmit a signal either with one of more of the antennas as transceivers or with a separate transmitter. The signal (not shown) propagates outwards, strikes objects, and is reflected as a reflected or partially reflected signal USA, 120A, 125A, 130A, and 135A.”; a radar can have a transmitter and receiver; that the receiver processes reflected energy from the transmitter; that the reflected data can be used to describe a running man, a sitting man, a moving fan, or a stationary chair as described in more detail below).
a distance calculator that calculates distance information using the phase difference information; (Sentelle, paragraph 0109, 0086, “[0109] The detected signal includes a frequency that may have been altered by movement of the struck object and a phase that may be affected by the distance to the object. [0086] Although reflected signal from the running individual 115, the sitting individual 120, the spinning ceiling fan 125, and the stationary chairs 130 and 135 have all indicated the existence of objects, only two are shown on the display screen 119.”; that frequency and phase information can be used to determine distance information; that radar information can be grouped into moving and stationary objects (see above running, sitting, and stationary objects.)).
a distance information separator that separates the distance information into moving object distance information as distance information about the moving object and (Sentelle, Figure 9A-9D, paragraph Figure 9A-9D, 0114, 0159, “[0114] In particular, the analysis may include using a low-pass filter to provide data for stationary object mapping and using a high-pass filter to provide data for moving target angle estimation. [0159] The overt movement processing (925A) can be optimized for rapid detection of moving personnel. [0111] The device processes the reflected portions of the signal to generate data associated with frequency and phase shifts (430A). The processing, for example, may identify information associated with frequency and phase shifts that may be indicative of the presence of moving objects or objects at a distance.”; that the multiple tracked objects can be tracked (i.e. separates moving from stationary object data) using different filters; that the device can track distances for at least the moving targets identified in paragraph 0111).
stationary object distance information as distance information about the stationary object; and (Sentelle, paragraph 0159, 0263, “[0159] Flagged returns from the MTI filer (940A) can be used by the output generator (965A) to identify flagged objects accordingly. For example, in one implementation, objects flagged as stationary are presented with a characteristic ( e.g., a color or uniquely shaped icon) which differs from objects not flagged as stationary and object flagged as likely repeated mechanical movement are similarly presented with a different characteristic. [0263] The tracks for each target provide information related to the distance from the sensor at which the target is located (the range value) and the movement of the target relative to the sensor over time. For example, the track 2110 for target 1810 shows that the target 1810 is moving away from the sensor 1825. In another example, the track 2120 shows that the target 1820 remains stationary (stays at the same range value) for each point in time of detection. The target 1820 may be a stationary object, such as a breathing person.”; that the multiple tracked objects can be tracked; that the stationary and moving objects can have different identifiers; that the system knows the range to all of the multiple tracked objects, whether stationary or moving).
Sentelle, in a single embodiment, does not explicitly teach the above limitations and an identifier that identifies the stationary object and the moving object based on the stationary object distance information and the moving object distance information. in the same embodiment.  
Sentelle-2 teaches an identifier that identifies the stationary object and the moving object based on the stationary object distance information and the moving object distance information. (Sentelle-2, figures 14A-14D, paragraphs 0218-0219, “[0218] FIGS. 14A-14C are diagrams illustrating example uses of a scanning device to determine the existence of moving objects from a cluster of reflections. In particular, FIG. 14A illustrates a scanning device scanning a room with a first wall 1410A, a second wall 1415, and two individuals 1420A and 1430A in close proximity. [0219] In addition, a cluster validity index, such as a XeiBeni index, can be used in estimating the existence of specific objects as generating the cluster of reflections. … To increase efficiency, incremental updates in the statistics (such as the mean and standard deviation) may be determined as the window slides across the range/Doppler map. FIG. 14D is a flow chart of an example of a process to determine the existence of moving objects from a cluster of reflections.”; that the radar information can be grouped by clusters for walls, seats, humans in a range Doppler map of the area; that the walls (i.e. stationary objects) are identified as distinct from moving objects (i.e. humans and chairs)).
In view of the teachings of Sentelle-2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sentelle at the time the application was filed in order to detect objects using a radar.  Sentelle uses the phrase ‘in some implementations’ more than 180 times in the entire specification and his disclosure.  However, Sentelle does not explicitly state that each and every implementation and/or embodiment can be combined or substituted to create these implementations.  Sentelle does show a radar of figure 1B and processing steps of figure 17 that would obviously perform the various combinations, permutations of the disclosure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sentelle of figures 1A/B through Sentelle figure 17, and the related embodiment of Sentelle figure 17 to each of the other teachings of Sentelle such that combining the radar of figure 1B with the processing modules of figure 17 and each of Sentelle’s other figures as an example of simple combination because Sentelle discloses them the multiple implementations as alternatives. Additionally (see MPEP 2143), the two alternatives could have been either Combining prior art elements according to known methods to yield predictable results; or using a simple substitution of one known element for another to yield predictable results.
Regarding claim 2, Sentelle, as modified by Sentelle-2, teaches the object identification apparatus according to claim 1.
Sentelle further teaches:
wherein said distance information separator includes a moving object distance calculator that outputs, as the moving object distance information, a component with a large variation of the distance information, and (Sentelle, figure 17, 18, 21, paragraph 0248-0262, “[0248] The mover processing module 1730 and the stationary processing module 1740 produce detections of moving objects and stationary objects, respectively. [0261] The system 1700 (FIG. 17) may include a track processing subsystem (a tracker) 1760A, 1760B. [0262] For example, the tracker 1760A maintains a history of range values 2110a-d for target 1810. When the tracker 1760A receives range value 2110e sometime after time t 1, the tracker 1760A determines if the range value 2110e falls within the association window of the existing track (track 2110) for the target 1810.”; a moving target tracker (using the mover processing module 1730) can assign association windows with moving targets as shown by track 2110a-e, associated with object 1810 of figure 18; that the window moves with the target, that the movement has a large statistical variation, by the same definition supplied by the Applicant in ppp 0030 of their specification, a “variation” has been interpreted as a change between frames for the quantity of A(k,r), so any moving object in 2 dimensions would have a larger variation (a change in distance “r”) than a stationary object).
a stationary object distance calculator that outputs, as the stationary object distance information, a component with a small variation of the distance information. (Sentelle, paragraph 0263, “In another example, the track 2120 shows that the target 1820 remains stationary (stays at the same range value) for each point in time of detection. The target 1820 may be a stationary object, such as a breathing person.”; a stationary target exhibits very little variation, remaining at the same range over time as shown by track data 2120 representing stationary object 1820).
Regarding claim 3, Sentelle, as modified by Sentelle-2, teaches the object identification apparatus according to claim 1.
Sentelle further teaches:
wherein said distance information separator includes a moving object distance calculator that outputs, as the moving object distance information, a component with a large variation of the distance information, and  (Sentelle, figure 17, 18, 21, paragraph 0248-0262, “[0248] The mover processing module 1730 and the stationary processing module 1740 produce detections of moving objects and stationary objects, respectively. [0261] The system 1700 (FIG. 17) may include a track processing subsystem (a tracker) 1760A, 1760B. [0262] For example, the tracker 1760A maintains a history of range values 2110a-d for target 1810. When the tracker 1760A receives range value 2110e sometime after time t 1, the tracker 1760A determines if the range value 2110e falls within the association window of the existing track (track 2110) for the target 1810.”; a moving target tracker (using the mover processing module 1730) can assign association windows with moving targets as shown by track 2110a-e, associated with object 1810 of figure 18; that the window moves with the target, that the movement has a large statistical variation, by the same definition supplied by the Applicant in ppp 0030 of their specification, a “variation” has been interpreted as a change between frames for the quantity of A(k,r), so any moving object in 2 dimensions would have a larger variation (a change in distance “r”) than a stationary object).
a stationary object distance information storage unit that stores in advance, as the stationary object distance information, the distance information obtained when no moving object exists in the space and only the stationary object exists. (Sentelle, paragraph 0263, “[0240] The location of the walls relative to the WPPDS may be determined from the radar return, and the location may be used by the classifier module 1750. The location, orientation, and/or other information about the walls may be stored in an electronic memory for future use and/or displayed to a user of the sensor. [0117] Results of the analyzed data are then displayed (450A). … Additionally, the device can derive information of the area using information from the received reflections (e.g., derive existence of stationary objects such as walls) or by loading preexisting data (e.g., load a geographical map of an area or representation of the outlay of a building) and can populate the indications of detected movement upon the derived or loaded information.  [0263] In another example, the track 2120 shows that the target 1820 remains stationary (stays at the same range value) for each point in time of detection. The target 1820 may be a stationary object, such as a breathing person. [0092] The signal processor 175 can include an interferometer/ interferometer processing. The interferometer can process received signal to enable location of entities or targets within a given environment. The interferometer also can provide simultaneous stationary object mapping capability. In particular, the interferometer may receive channel signals, use a low-pass filter to provide stationary object mapping, and use a high-pass filter for moving target angle estimation. [0085] In an initial scan function, the device 110 may calibrate against data associated with partially-reflected signals that exhibit no frequency shift 130A and 135A. In some implementations, movement of mechanical objects is analyzed and removed from further analysis. For example, a clutter map may be used to detect repeated movement of mechanical objects.”; a storage can create, improve and store a “map” comprising location and other information about stationary objects (walls, etc.); the system can take the initial data merge it with new data to improve analyzed data; that the stored map can be used in the identification of both moving and stationary objects; that a stationary target exhibits very little variation, remaining at the same range over time as shown by track data 2120 representing stationary object 1820; that the stationary data can be collected with or without a moving object in the field of view (i.e. when no moving object exists in the space)).
Regarding claim 4, Sentelle, as modified by Sentelle-2, teaches the object identification apparatus according to claim 1.
Sentelle further teaches:
wherein said identifier includes  (Sentelle, figure 17, paragraph 0231-0249, “[0231] FIG. 17 is a block diagram of a system 1700 for identifying, tracking, and classifying multiple targets. The system includes a sensor processing module 1710, a scene module 1720, a processing module 1725, and a classifier module 1750. The processing module 1725 includes a mover processing module 1730 and a stationary processing module 1740.”; the paragraphs 0231-0249 are highlighted here to describe the functions of a sensor processor, a moving, a stationary, and a classifying processor in a system).
a moving object region calculator that calculates a moving object region based on the moving object distance information, a stationary object region calculator that calculates a stationary object region based on the stationary object distance information, and (Sentelle, paragraph 0241, “[0241] The mover processing module 1730 processes data to detect moving targets (those targets that move among multiple spatial locations within a monitored space over a period of time), and the stationary processing module 1740 processes data to detect stationary targets (those targets that are substantially stationary over the period of time but have subtle movements, such as a still but breathing person). Stationary targets may be referred to as “breathers.”“; that the 1730 (moving) and 1740 (stationary) processors use the range data to group and process data for different objects based on the object’s data as represented by a range-Doppler map from the radar).
 an object identifier that identifies the stationary object and the moving object based on the moving object region and the stationary object region. (Sentelle, paragraph 0248, “[0248] The mover processing module 1730 and the stationary processing module 1740 produce detections of moving objects and stationary objects, respectively. … The mover processing module 1730 and the stationary processing module 1740 provide the detections and/or the tracks to the classifier module 1750. The classifier module 1750 segregates detections that arise from moving objects of interest and near-stationary objects of interest from detections that arise from other phenomena. … The classifier module 1750 may use the location of a wall provided by the model to reduce the false alarm rate.”; that the 1730 and 1740 processors provide tracks to the object classifier 1750 where walls, chairs, stationary humans and moving humans are classified as such).
Regarding claim 8, Sentelle, as modified by Sentelle-2, teaches the object identification apparatus according to claim 1.
Sentelle further teaches further comprising a reception antenna that generates the reception signal by receiving the transmission signal emitted to the space and reflected by the moving object and the stationary object, both of which are located in the space. (Sentelle, paragraph 0083, “[0083] In the diagram 100, the device 110 has been operated to transmit a signal either with one of more of the antennas as transceivers or with a separate transmitter. The signal (not shown) propagates outwards, strikes objects, and is reflected as a reflected or partially reflected signal 115A, 120A, 125A, 130A, and 135A.”; a radar with a transmitter, receiver to gather reflected radar signals; that the signals can include stationary targets and moving targets).
Regarding claim 10, Sentelle teaches:
An object identification method comprising: calculating phase difference information between a transmission signal and a reception signal; calculating distance information using the phase difference information; (Sentelle, figure 1A, paragraph 0085-0086, “[0085] The device 110 receives and processes the frequency and phase information from the partially-reflected signals 115A, 120A, 125A, 130A, and 135A. [0086] Although reflected signal from the running individual 115, the sitting individual 120, the spinning ceiling fan 125, and the stationary chairs 130 and 135 have all indicated the existence of objects, only two are shown on the display screen 119. [0111] The device processes the reflected portions of the signal to generate data associated with frequency and phase shifts (430A). The processing, for example, may identify information associated with frequency and phase shifts that may be indicative of the presence of moving objects or objects at a distance. [0114] In particular, the analysis may include using a low-pass filter to provide data for stationary object mapping and using a high-pass filter to provide data for moving target angle estimation.”; a radar that can use phase information to detect and identify moving objects and stationary objects).
separating the distance information into moving object distance information as distance information about a moving object and  (Sentelle, paragraph 0109, 0086 Figure 9A-9D, paragraph Figure 9A-9D, 0114, 0159, “[0109] The detected signal includes a frequency that may have been altered by movement of the struck object and a phase that may be affected by the distance to the object. [0086] Although reflected signal from the running individual 115, the sitting individual 120, the spinning ceiling fan 125, and the stationary chairs 130 and 135 have all indicated the existence of objects, only two are shown on the display screen 119. [0114] In particular, the analysis may include using a low-pass filter to provide data for stationary object mapping and using a high-pass filter to provide data for moving target angle estimation. [0159] The overt movement processing (925A) can be optimized for rapid detection of moving personnel. [0111] The device processes the reflected portions of the signal to generate data associated with frequency and phase shifts (430A). The processing, for example, may identify information associated with frequency and phase shifts that may be indicative of the presence of moving objects or objects at a distance.”; that frequency and phase information can be used to determine distance information; that radar information can be grouped into moving and stationary objects (see above running, sitting, and stationary objects.) that the multiple tracked objects can be tracked using different filters; that the device can track distances for at least the moving targets identified in paragraph 0111).
stationary object distance information as distance information about a stationary object; and  (Sentelle, paragraph 0159, 0263, “[0159] Flagged returns from the MTI filer (940A) can be used by the output generator (965A) to identify flagged objects accordingly. For example, in one implementation, objects flagged as stationary are presented with a characteristic ( e.g., a color or uniquely shaped icon) which differs from objects not flagged as stationary and object flagged as likely repeated mechanical movement are similarly presented with a different characteristic. [0263] The tracks for each target provide information related to the distance from the sensor at which the target is located (the range value) and the movement of the target relative to the sensor over time. For example, the track 2110 for target 1810 shows that the target 1810 is moving away from the sensor 1825. In another example, the track 2120 shows that the target 1820 remains stationary (stays at the same range value) for each point in time of detection. The target 1820 may be a stationary object, such as a breathing person.”; that the multiple tracked objects can be tracked; that the stationary and moving objects can have different identifiers; that the system knows the range to all of the multiple tracked objects, whether stationary or moving).
Sentelle does not explicitly teach identifying the stationary object and the moving object based on the stationary object distance information and the moving object distance information..
Sentelle-2 teaches identifying the stationary object and the moving object based on the stationary object distance information and the moving object distance information. (Sentelle-2, figures 14A-14D, paragraphs 0218-0219, “[0218] FIGS. 14A-14C are diagrams illustrating example uses of a scanning device to determine the existence of moving objects from a cluster of reflections. In particular, FIG. 14A illustrates a scanning device scanning a room with a first wall 1410A, a second wall 1415, and two individuals 1420A and 1430A in close proximity. [0219] In addition, a cluster validity index, such as a XeiBeni index, can be used in estimating the existence of specific objects as generating the cluster of reflections. … To increase efficiency, incremental updates in the statistics (such as the mean and standard deviation) may be determined as the window slides across the range/Doppler map. FIG. 14D is a flow chart of an example of a process to determine the existence of moving objects from a cluster of reflections.”; that the radar information can be grouped by clusters for walls, seats, humans in a range Doppler map of the area; that the walls (i.e. stationary objects) are identified as distinct from moving objects (i.e. humans and chairs)).
In view of the teachings of Sentelle-2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sentelle at the time the application was filed in order to detect objects using a radar.  Sentelle uses the phrase ‘in some implementations’ 180 times in the disclosure.  However, Sentelle does not explicitly state that each and every implementation can be combined or substituted to create these implementations.  Sentelle does show a radar of figure 1B and processing steps of figure 17 that would obviously perform the various combinations, permutations of the disclosure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sentelle of figure 1B and Sentelle of figure 17 to each of the other teachings of Sentelle such that combining the radar of figure 1B with the processing modules of figure 17 and each of Sentelle’s other figures as an example of simple combination because Sentelle discloses them the multiple implementations as alternatives. Additionally (see MPEP 2143), the two alternatives could have been either Combining prior art elements according to known methods to yield predictable results; or using a simple substitution of one known element for another to yield predictable results.
Regarding claim 11, Sentelle teaches:
A non-transitory computer readable medium storing an object identification program for causing a computer to execute a method, comprising: calculating phase difference information between a transmission signal and a reception signal; (Sentelle, figure 1A, paragraph 0085-0086, “[0085] The device 110 receives and processes the frequency and phase information from the partially-reflected signals 115A, 120A, 125A, 130A, and 135A. [0086] Although reflected signal from the running individual 115, the sitting individual 120, the spinning ceiling fan 125, and the stationary chairs 130 and 135 have all indicated the existence of objects, only two are shown on the display screen 119. [0111] The device processes the reflected portions of the signal to generate data associated with frequency and phase shifts (430A). The processing, for example, may identify information associated with frequency and phase shifts that may be indicative of the presence of moving objects or objects at a distance. [0114] In particular, the analysis may include using a low-pass filter to provide data for stationary object mapping and using a high-pass filter to provide data for moving target angle estimation. [0032] Implementations of the techniques discussed above may include a method or process, a system or apparatus, or computer software on a computer-accessible medium.”; a radar that can use phase information to detect and identify moving objects and stationary objects; that a computer readable medium can be used to store computer code to implement the radar).
calculating distance information using the phase difference information; (Sentelle, paragraph 0109, 0086, “[0109] The detected signal includes a frequency that may have been altered by movement of the struck object and a phase that may be affected by the distance to the object. [0086] Although reflected signal from the running individual 115, the sitting individual 120, the spinning ceiling fan 125, and the stationary chairs 130 and 135 have all indicated the existence of objects, only two are shown on the display screen 119.”; that frequency and phase information can be used to determine distance information; that radar information can be grouped into moving and stationary objects (see above running, sitting, and stationary objects.)).
separating the distance information into moving object distance information as distance information about a moving object and  (Sentelle, Figure 9A-9D, paragraph Figure 9A-9D, 0114, 0159, “[0114] In particular, the analysis may include using a low-pass filter to provide data for stationary object mapping and using a high-pass filter to provide data for moving target angle estimation. [0159] The overt movement processing (925A) can be optimized for rapid detection of moving personnel. [0111] The device processes the reflected portions of the signal to generate data associated with frequency and phase shifts (430A). The processing, for example, may identify information associated with frequency and phase shifts that may be indicative of the presence of moving objects or objects at a distance.”; that the multiple tracked objects can be tracked using different filters; that the device can track distances for at least the moving targets identified in paragraph 0111).
stationary object distance information as distance information about a stationary object; and (Sentelle, paragraph 0159, 0263, “[0159] Flagged returns from the MTI filer (940A) can be used by the output generator (965A) to identify flagged objects accordingly. For example, in one implementation, objects flagged as stationary are presented with a characteristic ( e.g., a color or uniquely shaped icon) which differs from objects not flagged as stationary and object flagged as likely repeated mechanical movement are similarly presented with a different characteristic. [0263] The tracks for each target provide information related to the distance from the sensor at which the target is located (the range value) and the movement of the target relative to the sensor over time. For example, the track 2110 for target 1810 shows that the target 1810 is moving away from the sensor 1825. In another example, the track 2120 shows that the target 1820 remains stationary (stays at the same range value) for each point in time of detection. The target 1820 may be a stationary object, such as a breathing person.”; that the multiple tracked objects can be tracked; that the stationary and moving objects can have different identifiers; that the system knows the range to all of the multiple tracked objects, whether stationary or moving).
Sentelle does not explicitly teach identifying the stationary object and the moving object based on the stationary object distance information and the moving object distance information..
Sentelle-2 teaches identifying the stationary object and the moving object based on the stationary object distance information and the moving object distance information. (Sentelle-2, figures 14A-14D, paragraphs 0218-0219, “[0218] FIGS. 14A-14C are diagrams illustrating example uses of a scanning device to determine the existence of moving objects from a cluster of reflections. In particular, FIG. 14A illustrates a scanning device scanning a room with a first wall 1410A, a second wall 1415, and two individuals 1420A and 1430A in close proximity. [0219] In addition, a cluster validity index, such as a XeiBeni index, can be used in estimating the existence of specific objects as generating the cluster of reflections. … To increase efficiency, incremental updates in the statistics (such as the mean and standard deviation) may be determined as the window slides across the range/Doppler map. FIG. 14D is a flow chart of an example of a process to determine the existence of moving objects from a cluster of reflections.”; that the radar information can be grouped by clusters for walls, seats, humans in a range Doppler map of the area; that the walls (i.e. stationary objects) are identified as distinct from moving objects (i.e. humans and chairs)).
In view of the teachings of Sentelle-2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sentelle at the time the application was filed in order to detect objects using a radar.  Sentelle uses the phrase ‘in some implementations’ 180 times in the disclosure.  However, Sentelle does not explicitly state that each and every implementation can be combined or substituted to create these implementations.  Sentelle does show a radar of figure 1B and processing steps of figure 17 that would obviously perform the various combinations, permutations of the disclosure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sentelle of figure 1B and Sentelle of figure 17 to each of the other teachings of Sentelle such that combining the radar of figure 1B with the processing modules of figure 17 and each of Sentelle’s other figures as an example of simple combination because Sentelle discloses them the multiple implementations as alternatives. Additionally (see MPEP 2143), the two alternatives could have been either Combining prior art elements according to known methods to yield predictable results; or using a simple substitution of one known element for another to yield predictable results.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sentelle, as modified by Sentelle-2, in view of Culkin, D., U. S. Patent Application Publication 2018/0164406 (“Culkin”).
Sentelle, as modified by Sentelle-2, teaches the object identification apparatus according to claim 1.
Sentelle, as modified by Sentelle-2, does not explicitly teach:
wherein said identifier includes a normalizer that calculates normalized moving object distance information by normalizing the moving object distance information by the stationary object distance information, and 
an object identifier that identifies the stationary object and the moving object using the normalized moving object distance information..
Culkin teaches:
wherein said identifier includes a normalizer that calculates normalized moving object distance information by normalizing the moving object distance information by the stationary object distance information, and  (Culkin, paragraph 0010, “[0010] After this, the weighted range-Doppler processor 22-3 performs Doppler processing across the rows and columns. Typically, the Doppler processing applies a Fourier Transform (FFT) to each column in order to recover the Doppler (phase/frequency) information from the signals received at a common range. (This data flow is commonly known as a “corner turn” because the data goes in “horizontally” and is then processed vertically, i.e., it “turns the corner”). The weighted range-Doppler processor 22-3 provides a table of values to the threshold detector 22-4.”; a threshold detector which takes the average of all the frequency bins at a given range to determine a threshold. Note: the “normalizer” has been interpreted as averaging the noise in each Doppler bin. Typically, each Doppler bin includes all returns from stationary (with zero Doppler) to moving (an Doppler bin with a frequency shift, or movement)).
an object identifier that identifies the stationary object and the moving object using the normalized moving object distance information. (Culkin, paragraph 0012, “[0012] The threshold detector 22-4 evaluates the values in the Range-Doppler table and “detects” a target when a table entry (i.e., a cell) is above a predetermined threshold. In some conventional embodiments, this threshold can be adaptively altered by the relative values of adjacent or nearby cells (in a Constant-False-Alarm-Rate or CFAR configuration, for example), or by time averaging of cell values (in a Clutter Map configuration, for example).”; that the thresholds, based on all of the Doppler bins at a range can be used to detect a target at that range).
In view of the teachings of Culkin it would have been obvious for a person of ordinary skill in the art to apply the teachings of Culkin to Sentelle at the time the application was filed in order to to detect targets using range-Doppler processing in a radar.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Culkin in the same or in a similar field of endeavor with Sentelle before the effective filing date of the claimed invention in order to combine Culkin’s use of similar range bins to calculate a threshold and Sentelle’s use of CFAR algorithm to determine a threshold (ppp 0215). The CFAR determined threshold and the range-Doppler bins to determine a threshold merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Double Patenting
Two other applications from NEC were evaluated in view of the nonstatutory obvious double patenting judicial doctrine, namely applications 16/606,808 and the amended claims for 16/613,198.  However, the above subject applications are sufficiently distinct from the present application to preclude joining the patent application and patent with a terminal disclaimer.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648